Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-CT-523

                         DARRELL ANDREWS, APPELLANT,

                                         V.

                        DISTRICT OF COLUMBIA, APPELLEE.

                      Appeal from the Superior Court of the
                              District of Columbia
                                (CDC-15416-16)

                     (Hon. Gregory B. Jackson, Trial Judge)

(Submitted May 2, 2019                                    Decided August 15, 2019)

      Nigel A. Barrella was on the brief for appellant.

     Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General, Rosalyn Calbert Groce, Deputy Solicitor General, and
John W. Donovan, Assistant Attorney General, were on the brief for appellee.

      Before FISHER and EASTERLY, Associate Judges, and NEBEKER, Senior
Judge.

      NEBEKER, Senior Judge:         Appellant Darrell Andrews challenges his

convictions of possession of an unregistered firearm and unlawful possession of

ammunition. He argues that the trial court erred in denying his motion to suppress

evidence that was obtained pursuant to a warrant to search his home. Because the
                                         2

warrant was issued without probable cause and the police’s reliance on the warrant

was objectively unreasonable, the trial court should have suppressed the firearm

and ammunition found at appellant’s home. Despite the arguments of the District

of Columbia Office of the Attorney General to the contrary, we reverse both the

order and the convictions. 1



                                         I.



      Appellant’s brief accurately states the facts essential to our decision: A

Superior Court judge issued a warrant to search the premises at 3518 6th Street,

S.E., #6, in Washington, D.C., for evidence of illegal firearms. The warrant was

issued on the basis of an application that included an affidavit from Metropolitan

Police Department (MPD) Officer Tony Covington. The officer-affiant stated that

he “received information in reference to a YouTube 2 video,” depicting “multiple


      1
         Because we reverse based on the warrant’s invalidity, we do not reach
appellant’s claim that the trial court erred by denying a hearing under Franks v.
Delaware, 438 U.S. 154 (1978).
      2
         YouTube (www.youtube.com), launched in December 2005, is a website
that “permits users to ‘upload’ and view video clips free of charge.” Viacom Int’l,
Inc. v. YouTube, Inc., 676 F.3d 19, 28 (2d Cir. 2012). Over the years, YouTube
has rapidly gained prominence and profitability. Id. As of May 2019, YouTube
reports that it has over one billion users, that one billion hours of videos are
watched on YouTube every day, and that its mobile site alone reaches more 18- to
                                                                    (continued . . .)
                                          3

individual [sic] displaying handguns” that appeared “to be operable.” The officer-

affiant recognized the location of the video as a parking lot at the 3500 block of 6th

Street, S.E. He also identified one of the individuals in the video as Andre Becton.

      The affidavit continued:

             Your affiant has checked multiple databases and was able
             to determine 3815 6th St #6 SE [sic]. A firearms
             registration check revealed Andre Becton does not have a
             current registration for a firearm at 3815 6th St #6 SE.
             Your affiant has received corroborating information from
             several sworn MPD members as to the identification and
             residence of Andre Becton.

      The officer-affiant concluded that he knew from his training and experience

that people with illegal firearms tend to store them and related items at their

homes, and requested a search warrant to search the premises at “3815 6th St #6

Southeast, Washington, D.C.” As appellant notes, the address in the affidavit

(3815 6th Street) did not match appellant’s address listed in the warrant (3518 6th

Street) and does not exist in the District; the affidavit fails to directly state that

Andre Becton was associated with the stated address; and it only vaguely refers to

“multiple databases” and “corroborating information from several sworn MPD

members” to justify the request to search the stated address.



(. . . continued)
34-year-olds in the United States than any television network. YOUTUBE,
https://www.youtube.com/intl/en-GB/yt/about/press (last visited May 20, 2019).
                                         4



      The police executed the search warrant at 3518 6th Street and found a semi-

automatic .45 caliber handgun loaded with one round of ammunition, as well as

mail in appellant’s name. The police arrested appellant, who was in the apartment

at the time of the search.    Appellant was then charged by information with

possession of an unregistered firearm, in violation of D.C. Code § 7-2502.01(a)

(2012 Repl.), and unlawful possession of ammunition, in violation of D.C. Code

§ 7-2506.01 (2012 Repl.).



      In November 2016, appellant moved to suppress evidence obtained from the

search, arguing that the warrant’s supporting affidavit failed to demonstrate

probable cause that evidence of illegal firearms would be found at his address. At

a hearing on April 26, 2017, the trial court denied appellant’s motion. A stipulated

trial immediately followed, where the trial judge found appellant guilty of both

charges, and sentenced him to a suspended period of 180 days’ incarceration on

each count, to run concurrently, and one year of supervised probation.
                                          5

                                          II.



       The Fourth Amendment to the Constitution of the United States requires

warrants to be issued on “probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the persons or things to be

seized.” U.S. Const. amend. IV. The warrant and supporting affidavit in this case

are replete with errors as to the address to be searched. The warrant is also based

on vague and imprecise information not supporting probable cause to issue it in the

first instance.



       In reviewing a search warrant’s validity, we “consider only the content of

the supporting affidavit,” and defer to the judicial decision to issue a warrant “so

long as there is a substantial basis for concluding the existence of probable cause.”

Chavez-Quintanilla v. United States, 788 A.2d 564, 567 (D.C. 2002). In deciding

whether to issue a search warrant, the issuing judge’s task is to consider the totality

of the circumstances presented in the supporting affidavit and “make a practical,

common-sense decision” whether there is a “fair probability” that evidence of a

crime would be found in the particular place to be searched. Illinois v. Gates, 462

U.S. 213, 238 (1983). The issuing judge must make an independent assessment

about the existence of probable cause; the decision to issue a warrant “cannot be a
                                          6

mere ratification of the bare conclusion of others.” Id. at 239; see also Parsons v.

United States, 15 A.3d 276, 279-80 (D.C. 2011). Thus, our duty as a reviewing

court is “to conscientiously review the sufficiency of affidavits on which warrants

are issued,” to ensure that the issuing judge had a substantial basis for finding

probable cause. Gates, 462 U.S. at 239.



      If a search warrant was issued without probable cause, we consider

separately whether evidence obtained from the unlawful search should have been

excluded from the prosecutor’s case-in-chief. See United States v. Leon, 468 U.S.

897, 906, 922 (1984).      Exclusion of evidence is a “prudential rather than

constitutionally mandated” remedy, which applies only when the benefits of

deterring police misconduct outweigh its “substantial social costs.” Blair v. United

States, 114 A.3d 960, 970 (D.C. 2015) (quoting Pennsylvania Bd. of Prob. &

Parole v. Scott, 524 U.S. 357, 363 (1998)). Exclusion is appropriate when the

officers conducting the search could not have reasonably relied on the issuing

judge’s probable-cause determination, such as when the supporting affidavit is “so

lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable.” Leon, 468 U.S. at 923 (citation omitted).
                                         7

      The warrant’s supporting affidavit in this case did not provide a sufficient

basis to search appellant’s address. The target of the police’s investigation was

Andre Becton, but the officer-affiant presented no valid reason to believe that

Andre Becton was connected to appellant’s address at 3518 6th Street, S.E., #6.

As noted, the warrant authorizes a search of appellant’s address at 3518 6th Street,

but the affidavit speaks of 3815 6th Street. We cannot know whether the 3815 6th

Street address – stated multiple times in the affidavit – was a typographical error

by the officer-affiant, and cannot properly uphold the Fourth Amendment if we

simply assume that the affidavit contained a harmless transposition of numbers.



      Moreover, the affidavit is so conclusory that it does not even establish

probable cause to search the stated address. The only support that the officer-

affiant provided for his belief that Andre Becton lived at the stated address was an

incomplete sentence that he “checked multiple databases and was able to determine

3815 6th St #6 SE [sic],” and that he “received corroborating information from

several sworn MPD members” as to Andre Becton’s residence. These statements

lack the specificity required under the Fourth Amendment to supply probable cause

to search the stated address.
                                         8

      First, it is unclear what the officer-affiant “determined” about the address.

The affidavit never directly says that Andre Becton resided at the address or was

otherwise associated with it. Also, the affidavit provides no specifics regarding the

“multiple databases” or the “corroborating information” that led the police to

believe that Andre Becton was connected to the stated address. For an issuing

judge to independently determine the existence of probable cause, an affidavit

must contain sufficient facts to allow an assessment of the nature and reliability of

the information on which the police relied to justify their request to search a

particular place. See Parsons, 15 A.3d at 279-80. Here, there is no explanation of

what the “multiple databases” were, what the “corroborating information” was,

who provided it, how or when it originated, or how it was obtained. Without any

such explanation, the issuing judge was unable independently to assess whether

there was probable cause to search the stated address. The use of the word

“sworn” adds nothing to the needed specificity of the warrant application. By

finding probable cause based on the affidavit’s conclusory statements, the issuing

judge failed to perform a “neutral and detached” role required by the Fourth

Amendment. Bynum v. United States, 386 A.2d 684, 686 (D.C. 1978) (quoting

Aguilar v. Texas, 378 U.S. 108, 111 (1964)).
                                          9

      The government argues that, even if the warrant lacked probable cause,

exclusion is inappropriate because the officers conducting the search acted in

objectively reasonable reliance on the warrant’s validity. It is true that, ordinarily,

the police may rely on warrants and cannot be expected to question the issuing

judge’s finding of probable cause. Leon, 468 U.S. at 921. But we cannot say that

this is an ordinary case. By utterly failing to connect Andre Becton to appellant’s

address, the affidavit was “so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable.” Id. at 923 (citation omitted).

Thus, the police could not have acted in objective good faith in relying on the

warrant to search the stated address, and the trial court should have suppressed

evidence obtained pursuant to the search warrant.



                                         III.



      Accordingly, we reverse the denial of the motion to suppress and appellant’s

convictions.



                                                     Reversed.